Opinion by
Orlady, J.,
(after stating the facts as set out in above statement):
Craig v. Kline, 65 Pa. 399, settled beyond controversy that, “ it is very clear that the mere fact that a man’s property is found floating down the stream is not ipso facto a ground of forfeiture, so as to deprive him of title. It is the intentional or voluntary act of floating, directing or authorizing to be floated, which the law prohibits.”
The tender was made to meet the requirements of the act of April 10, 1862, P. L. 383, entitled “ An act for the more effectual protection of the owners of logs and lumber on the Susquehanna river.”
The second section of the act declares it to be unlawful for any person without authority of the owner to catch, stop, take up or detain any lumber of the kinds mentioned in the first section of the act, which shall be floating in any of the streams or main river above the Susquehanna boom, having thereon any duly registered mark provided for in the first section, and authorizes the owner of the properly marked lumber to take possession of and remove any lumber so detained, without being in any manner liable for damages or expenses incurred in taking up, stopping or detaining the same. “ Provided .... for the purpose of encouraging persons to catch, take up and secure logs and lumber floating down the Susquehanna river, below the Susquehanna booms, it shall and may be lawful for any person or persons so taking up and securing any of the same lands of lumber, so found floating down the said river, below said booms, to charge and receive from the owner or owners of said lumber the sum of fifty cents per thousand feet, board measure, and to have a lien upon the same until payment is made or tendered by the owner or his agent.”
The learned judge in the court below held that this measure of compensation was repealed by act of December 11, 1866, P. L. (1867), 1365 the title to which is “ an act declaratory of the law relating to taking up lumber, and prohibiting the floating of loose logs in the Susquehanna river, between the town of Northumberland and the line of the state of Maryland,” and the first section thereof is “ That it is hereby declared to be the true intent and meaning of the first section of the act entitled ‘ An act to regulate the taking up of lumber in the rivers Susque*96hanna and Lehigh and their branches,’ approved March 20, 1812, that any saw logs may be taken up, under the provisions of said section whether the same be put in the said stream intentionally or otherwise, and whether the same be floated intentionally or otherwise, the true intent and meaning thereof being that no saw logs may be floated or driven therein, unless rafted and under the pilotage and control of men and that all saw logs, not so rafted, and under the pilotage and control of men, shall and may be talzen up under the provisions thereof:
“ Provided that this section shall only apply to the Susquehanna river between the town of Northumberland and the line of the state of Maryland; and the person or persons taking up any of said saw logs, so floating, shall be entitled to receive from the owners thereof 50 cents for each log, before delivering up the same.”
It is evident that this act of the legislature was intended to relieve the doubt that then existed in determining the rights and liabilities of persons engaged in the lumber business; the owners of land along and in the river; and the captors of logs, lumber, etc.
The second section concludes, “ and provided further that this act shall not apply to saw logs now lying in the same stream, nor to any case, in which by reason of high water, or from any other casualty said saw logs may be swept out of the West Branch and Susquehanna booms.”
The place of capture of the fifty-eight logs in this controversy was below the Susquehanna booms.
The logs captured had been swept out of the Susquehanna boom at Williamsport by the casualty of higher water, and when taken in the river were not under the pilotage and corn trol of men.
By a supplement to the act of December 11, 1866, enacted April 13, 1868, P. L. 92, the proviso that “ The act shall not apply to saw logs that may be swept out of the West Branch and Susquehanna booms by reason of higher water or from any other casualty” is expressly repealed.
The constitutionality of the act of 1866 was directly before the Supreme Court in Craig v. Kline, supra, and it was sustained, and again in Lumberman’s Ex. v. Fisher, 150 Pa. 475.
This act does not apply to logs or lumber carried off by high *97water, and which are not being intentionally or voluntarily floated or driven. It prohibits the floating of loose saw logs whether the same be put in the stream intentionally or otherwise, and whether the same be floated intentionally or otherwise, unless rafted and under the pilotage and control of men.
It does not require an owner to raft under the pilotage and control of men saw logs on an irresistible flood, Avhich would be exacting the performance of an impossible act.
The same force which carried these fifty-eight saw logs from their designed haven, swept in its fury, houses and barns and mills through the streets of the city of Williamsport. The directing cause was beyond all human control, and by the interposition of Providence was an inevitable accident so far as the ordinary use of the river was concerned.
It is an elementary rule that all the parts of a statute are to be considered in its construction, even when the words are plainest; for the true meaning of any passage is that which best harmonizes with the subject, and with every other passage of the statute. The examination is to extend to other acts on the same subject to gather the legislative intent; for all are, for the purpose of construction, considered as forming one homogeneous and consistent body of law and each of them may explain and elucidate every other part of the common system to winch it belongs; and when there are irreconcilably conflicting clauses in the same statute, a comparison with other statutes upon the same subject may point out those clauses which are inharmonious with such legislation as designed to prevail: Endlich on Statutes, secs. 35, 43 and notes.
The acts of 1812, 1853,1855, 1862 and 1866 form a system, and the last one, in use of the words “put into the stream intentionally or otherwise,” “floating intentionally or otherwise,” “unless rafted and under the pilotage and control of men,” refers to a voluntary act or such reckless conduct as would be equivalent thereto.
The legislative mandate is against floating or driving logs between the named points, unless rafted and under the pilotage of men, and it is the logs which are not so rafted and under the pilotage and control of men that shall and may be taken up to entitle the salvor to demand 50 cents for each log.
The act refers to property subordinate to man’s control and *98management, so as to raft it into form, pilot and direct its course, and not in direct terms or by fair implication to flood logs, Avhich were at tbe time.of capture outside the restraint of human agency or domination.
The construction urged by appellees would practically be a confiscation of the property and destruction of title to it, under a forfeiture justified by conditions which could not be foreseen and against which the owner would be powerless to provide.
Under the evidence, seven logs to a thousand feet was a fair estimate of the board measure thereof, and to require payment of salvage money at the rate of $3.50 per tliousand feet board measure Avould result in abandonment of the property by the owner, as that additional cost Avould prevent successful operar tion of the business. To be effective this manner of securing title and property must be preceded by technical observance of every statutory requirement, as it has ever been held to be the punishment or remedy of extreme cases, and as such to be discouraged.
These acts were to foster and protect an important industry, but this enforcement would work its destruction every season the logs Avould by an unusual flood be discharged below the Susquehanna booms.
The common sense of man approves the judgment mentioned by Puffendorf, that the Bolognian law Avhich enacted “ that whoever drew blood in the streets should be punished AA'ith the utmost severity ” did not extend to the surgeon who opened the vein of a person who fell dorm in the street in a fit. So too of the statute of Edward II., which enacts that a prisoner who breaks prison shall be guilty of a felony, does not extend to a prisoner who breaks out when the prison is on fire, “ for he is not to be hanged because he would not stay to be burnt.”
All laws should receive a sensible construction, and general terms should be so limited in their application as not to lead to injustice, oppression or an absurd consequence. It will always be presumed that the legislature intended exceptions to its language, which would avoid results of this character. The reason of the law should prevail over the letter: U. S. v. Kirby, 7 Wall. 482.
The plaintiff’s sixth and seventh points were correct state-*99merits of the law, and should have been affirmed. The fourth and fifth assignments of error representing them are sustained.
The judgment is reversed, costs to be paid by appellees and a v. f. d. n. awarded.